            Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           )      CRIMINAL NO.
                                                   )
       v.                                          )      Violations:
                                                   )      18 U.S.C. § 286 (Conspiracy to File
AWETT TEDLA,                                       )      False Claims);
                                                   )      18 U.S.C. § 1343 (Wire Fraud);
         Defendant                                 )      18 U.S.C. § 1028A (Aggravated Identity
                                                   )      Theft);
                                                   )      18 U.S.C. § 2 (Aiding and Abetting)
                                                   )      26 U.S.C. § 7201 (Tax Evasion)
                                                   )      26 U.S.C. § 7206(2) (Aiding or Assisting
                                                   )      in the Preparation of False Tax
                                                   )      Returns)



                                         INDICTMENT

       The Grand Jury for the District of Columbia charges that:

                                          Introduction

       At all times relevant to this Indictment:

       1.      Defendant AWETT TEDLA was a resident of Indianapolis, Indiana and Falls

Church, Virginia. Defendant AWETT TEDLA was a managing member of and held an ownership

interest in Speedy Tax Services, L.L.C. (“Speedy Tax”).

       2.      Speedy Tax was a limited liability company registered in the District of Columbia

and Indiana and operating in the District of Columbia, Maryland, and Indiana. Speedy Tax was an

entity that was controlled by defendant AWETT TEDLA and offered tax preparation services to

clients from storefront business locations in the District of Columbia and Maryland.

       3.      Tax Time, L.L.C. (“Tax Time”) was a limited liability company registered in the
             Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 2 of 9



District of Columbia and conducted business as Speedy Tax in the District of Columbia and

Indiana.

        4.      Prosperity Venture Group, L.L.C. (“Prosperity”) was a limited liability company

registered in Indiana that was controlled by defendant AWETT TEDLA. Prosperity conducted

business as Speedy Tax in the District of Columbia and Indiana.

        5.      A “means of identification” was any name or number that could be used, alone or in

conjunction with any other information, to identify a specific individual, including a name, Social

Security Number, or date of birth.

        6.      The Internal Revenue Service (“IRS”) was an agency of the United States

Department of the Treasury responsible for enforcing and administering the tax laws of the United

States, and collecting taxes owed to the United States.

        7.      A Form 1040, U.S. Individual Income Tax Return (“Form 1040”), was a tax return

filed with the IRS in the name of a taxpayer that reported, among other things, the taxpayer’s

income, deductions and credits, and the amount of tax owed or tax refund claimed.

        8.      A Schedule C, Profit or Loss From Business (“Schedule C”), was an IRS form that

taxpayers attached to Forms 1040, when applicable, to report, among other things, income and

expense from business entities treated as Sole Proprietorships pursuant to federal internal revenue

laws.

        9.      The Earned Income Tax Credit (“EITC”) was a refundable federal income tax

credit for low- to moderate-income working individuals and families. When the EITC exceeded

the amount of taxes owed, it resulted in a tax refund to those who claimed and qualified for the

credit. The amount of an individual’s EITC varied depending on, among other things, the

individual’s earned income and whether the individual had a qualifying dependent or dependents.
                                                2
             Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 3 of 9




                                         COUNT ONE
                                (Conspiracy to File False Claims)

        10.     The factual allegations contained in Paragraphs 1 through 9 of this Indictment are

re-alleged and incorporated herein.

        11.     Beginning on or about January 1, 2012, and continuing until in or about May 2016,

in the District of Columbia and elsewhere, defendant

                                        AWETT TEDLA,

Co-Conspirator Anthony Ferguson (not charged in this indictment), and others both known and

unknown to the Grand Jury, agreed, combined, and conspired to defraud the United States by

obtaining and aiding in obtaining the payment or allowance of false, fictitious and fraudulent

claims on behalf of co-conspirators and others by submitting false claims for income tax refunds to

the United States Department of Treasury through the IRS, in violation of Title 18, United States

Code, Section 287.

                                       Manner and Means

        12.     To accomplish the object of this conspiracy, defendant AWETT TEDLA, Anthony

Ferguson, and others, both known and unknown to the Grand Jury, used the following manners

and means, among others:

        a.      Defendant AWETT TEDLA, Anthony Ferguson, and others, both known and

unknown to the Grand Jury, would and did obtain, solicit, and use the means of identification of

co-conspirators and others, including their names and Social Security numbers, for the purpose of

filing false federal income tax returns with the IRS and obtaining tax refunds to which they were

not entitled.


                                                 3
            Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 4 of 9



       b.      Defendant AWETT TEDLA, and others prepared and electronically submitted to

the IRS returns that falsely claimed that the purported taxpayers operated a Schedule C business

and had income sufficient to claim the EITC, claimed the EITC, and claimed a tax refund based on

the EITC.

       c.      The returns claimed fraudulent refunds from the IRS and Speedy Tax collected fees

from the tax refunds. Defendant AWETT TEDLA charged more for the Speedy Tax preparation

fees for fraudulent returns prepared as part of the relevant conspiracy.

       All in violation of Title 18, United States Code, Section 286.

                                 COUNTS TWO AND THREE
                                      (Wire Fraud)

       The Grand Jury for the District of Columbia further charges that:

       13.     The allegations in paragraphs 1 through 9 are re-alleged and incorporated herein.

       14.     Beginning on or about January 1, 2012, and continuing until in or about May 2016,

in the District of Columbia and elsewhere, defendant AWETT TEDLA, Anthony Ferguson (not

charged in this indictment), and others both known and unknown to the grand jury, devised and

willfully participated in a scheme and artifice to defraud and obtain money by means of materially

false and fraudulent pretenses, representations, and promises, with intent to defraud and

knowledge of the scheme’s fraudulent nature (“the scheme to defraud”).

                                       Scheme to Defraud

       15.     It was part of the scheme to defraud that defendant AWETT TEDLA and Anthony

Ferguson obtained the means of identification of INDIVIDUAL A, INDIVIDUAL B, and

INDIVIDUAL C and used the means of identification to cause a false income tax return, Form

1040, to be prepared and filed with the IRS. Among other things, the Forms 1040 reported that


                                                 4
             Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 5 of 9



INDIVIDUAL A and INDIVIDUAL B earned income from fraudulent Schedule C businesses,

improperly claimed INDIVIDUAL C as a qualifying dependent, and had income sufficient to

generate a tax refund based on the EITC.

          16.    In furtherance of, and for the purpose of executing such scheme and artifice to

defraud, in the District of the District of Columbia and elsewhere, the defendant

                                           AWETT TEDLA,

knowingly caused to be transmitted by means of wire communications, as more particularly

described below, in interstate commerce, to wit, from the Speedy Tax offices in the District of

Columbia to the IRS Service Center in Ogden, Utah, certain writings, signs signals, pictures, and

sounds:

   Count          Date of Wire Transmission              Description of Wire Transmission

      2                                            Submission of INDIVIDUAL A 2014 Form
                        January 22, 2015
                                                   1040 to IRS

      3                                            Submission of INDIVIDUAL B 2015 Form
                        January 27, 2016           1040 to IRS


          All in violation of Title 18, United States Code, Section 1343.

                                    COUNTS FOUR AND FIVE
                                    (Aggravated Identity Theft)

          The Grand Jury for the District of Columbia further charges that:

          17.    The allegations in paragraphs 1 through 9, 14, 15, and 16, are re-alleged and

incorporated herein.

          18.    On or about the dates set forth below, in the District of Columbia and elsewhere,

the defendant,

                                           AWETT TEDLA,
                                                   5
           Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 6 of 9




during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), did knowingly

transfer, possess, and use the means of identification of another person without lawful authority,

during and in relation to the offenses in this Indictment described as Related Counts, that is, she

knowingly transferred, possessed, and used the name and Social Security Number of an actual

person, INDIVIDUAL C, whose identity is known to the Grand Jury, to commit wire fraud in

violation of 18 U.S.C. § 1343, by causing the Forms 1040 described below to be transmitted by

means of wire communications, in interstate commerce:

 Count             Date           Related Counts                       Description


                                                            Use of Individual C’s Means of
    4         January 22, 2015            2                 Identification in Submission of
                                                        INDIVIDUAL A 2014 Form 1040 to IRS


                                                            Use of Individual C’s Means of
                                                            Identification in Submission of
    5         January 27, 2016            3
                                                        INDIVIDUAL B 2015 Form 1040 to IRS



        All in violation of Title 18, United States Code, Sections 1028A and 2.


                                 COUNTS SIX THROUGH EIGHT
                                        (Tax Evasion)

        The Grand Jury for the District of Columbia further charges that:

        19.     The allegations in paragraphs 1 through 9, 14, and 15 are re-alleged and

incorporated herein.

        20.     During the calendar years set forth below, in the District of the District of

Columbia and elsewhere, the defendant,

                                         AWETT TEDLA,
                                              6
          Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 7 of 9



willfully and knowingly did attempt to evade and defeat a substantial part of the income taxes

due and owing by her to the United States of America for the calendar years set forth below, by

preparing and causing to be prepared, and by signing and causing to be signed, false and

fraudulent Forms 1040 and attached Schedules C, which were submitted to the IRS. On the

Forms 1040 set forth below, defendant AWETT TEDLA omitted income and thereby falsely

understated her taxable income and tax due and owing for each calendar year for the amounts set

forth below, and as a result there was substantial additional tax due and owing to the United

States of America:

                                                          Taxable Income        Tax Due and
                      Calendar
       Count                       Date Received by          Reported             Owing
                       Year              IRS                                     Reported

          6             2014        January 22, 2016          $159,746             $58,001



          7             2015         April 18, 2016           $44,700              $20,388



          8             2016         April 18, 2017           $13,794               $9,172


       All in violation of Title 26, United States Code, Section 7201.


                          COUNTS NINE THROUGH TWELVE
                (Aiding or Assisting in the Preparation of False Tax Returns)

       The Grand Jury for the District of Columbia further charges that:

       21.     The allegations in paragraphs 1 through 9 are re-alleged and incorporated herein.

       22.     On or about the dates set forth below, in the District of the District of Columbia

and elsewhere, the defendant,

                                                 7
             Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 8 of 9



                                        AWETT TEDLA,

did willfully aid and assist in, and procure, counsel, and advise the preparation and presentation of

Forms 1040 to the IRS for defendant AWETT TEDLA for the calendar years hereinafter specified.

The returns were false and fraudulent as to material matters, in that they represented that defendant

AWETT TEDLA reported business income and Schedule C gross receipts in amounts hereinafter

specified, whereas, as the defendant then and there knew, defendant AWETT TEDLA had

received more business income and Schedule C gross receipts than that which she reported, as set

forth below:


                    Tax         Approximate Date                              Amount Claimed
     Count                      Filed with the IRS          False Items
                    Year

                                                         a) Form 1040,        a) $169,277
                                                         Line 12,
                                                         Business Income

        9           2013        December 22, 2014        b) Schedule C,       b) $1,154,883
                                                         Line 1, Speedy
                                                         Tax Gross
                                                         Receipts

                                                         a) Form 1040,        a) $208,649
                                                         Line 12,
                                                         Business Income

        10          2014         January 22, 2016        b) Schedule C,       b) $1,039,380
                                                         Line 1, Speedy
                                                         Tax Gross
                                                         Receipts




                                                 8
            Case 1:20-cr-00015-EGS Document 1 Filed 01/16/20 Page 9 of 9




                   Tax         Approximate Date                             Amount Claimed
     Count                     Filed with the IRS         False Items
                   Year

                                                       a) Form 1040,        a) $94,931
                                                       Line 12,
                                                       Business Income
       11          2015          April 18, 2016        b) Schedule C,       b) $892,810
                                                       Line 1, Speedy
                                                       Tax Gross
                                                       Receipts
                                                       a) Form 1040,        a) $53,568
                                                       Line 12,
                                                       Business Income
       12          2016          April 18, 2017
                                                       b) Schedule C,       b) $711,876
                                                       Line 1, Speedy
                                                       Tax Gross

       All in violation of Title 26, United States Code, Section 7206(2).




                                                    A TRUE BILL



                                                    ________________________
                                                    FOREPERSON


                                                    ________________________
                                                    Date

__________________________
Gregory E. Tortella
Chief,
Tax Division, NCES
United States Department of Justice




                                                9
